MILLER, Judge,
dissenting:
¶ 39 I agree with my colleagues that a trial court has broad discretion to fashion an appropriate remedy for a Batson violation, and we will not disturb its ruling absent an abuse of discretion. I also agree that imposing either of the two remedies the Supreme Court mentioned in Batson is not an abuse of discretion. Those two remedies are: (1) “disc-harg[ing] the venire and seleet[ing] a new jury from a panel not previously associated with the case,” or (2) “disallow[ing] the discriminatory challenges and resum[ing] selection with the improperly challenged jurors reinstated on the venire.” Batson, 476 U.S. at 99 n.24, 106 S.Ct. 1712. But the trial court imposed only an incomplete version of the latter remedy, and it impaired Urrea’s right to peremptory challenges under Rule 18.5(g), Ariz. R. Crim. P. A defendant who perceives a Batson violation should not be given a Hobson’s choice whether to assert his right to a constitutionally valid jury or to relinquish his Rule 18.5 right to exercise his peremptory challenges. For the reasons that follow, I conclude the court abused its discretion when it sustained Urrea’s Batson challenges to three jurors, but did not allow him to exercise peremptory challenges with the remaining members of the jury panel.
¶ 40 Each party is allowed six peremptory challenges in a noncapital case tried in superior court, such as the present case. See Ariz. R. Crim. P. 18.4(c)(l)(ii). The procedure for the use of peremptory challenges is set forth in Rule 18.5(g). After examining the jurors, the prosecutor and the defendant take turns exercising their peremptory challenges on the clerk’s list, beginning with the prosecutor. Id. Either party may waive its remaining challenges on one of its turns, but the other party is nevertheless entitled to use all of its remaining challenges if desired. Id. “If the parties fail to exercise the full number of challenges allowed them, the clerk shall strike the jurors on the bottom of the list until only the number to serve, plus alternates, remain” (here, nine total).11 Id.
¶ 41 Here, the trial court found the state’s fourth, fifth, and sixth peremptory challenges violated Batson.12 The court quashed those challenges and reinstated the three improperly struck jurors on the clerk’s list. The court then ordered that the first nine remaining names on the revised list would serve as the jurors and the alternate. The venireper-sons the state had improperly stricken with its fourth and fifth peremptory challenges— E.L. and F.G., respectively—ultimately served on the jury. The clerk struck from the bottom of the list C.C., the venireperson the state had improperly stricken with its sixth peremptory challenge.
*530¶ 42 The trial court did not abuse its discretion by quashing the state’s three improper strikes and reinstating the wrongfully struck prospective jurors on the clerk’s list. See Batson, 476 U.S. at 99 n.24, 106 S.Ct. 1712. However, the court abused its discretion when it stopped there. The court was “obligated” to seat the improperly struck jurors on the jury, not merely reinstate them on the clerk’s list. Conerly v. State, 644 So.2d 1370, 1371-72 (Miss. 1989); accord Ellerbee v. State, 216 Ga.App. 312, 450 S.E.2d 443, 447-48 (1994) (reasoning such jurors have right not to be excluded from jury on basis of race), overruled on other grounds by Felix v. State, 271 Ga. 534,523 S.E.2d 1 (1999).13 Furthermore, after reseating the improperly struck jurors the court was required to redo the Rule 18.5(g) procedure, at least as to Urrea’s fourth, fifth, and sixth strikes, which had occurred after the Batson taint had begun. See Batson, 476 U.S. at 99 n.24, 106 S.Ct. 1712 (court within its discretion if it “reswme[s] selection with the improperly challenged jurors reinstated on the venire”) (emphasis added). At a minimum, the court was required to vacate those strikes without prejudice and give Urrea another opportunity to exercise them from among the remaining venirepersons. Alternatively, in its discretion, the court could have vacated all prior valid peremptory challenges without prejudice and conducted the entire Rule 18.5(g) procedure anew. The court could have returned the three improperly-used peremptory strikes to the prosecutor, see United States v. Ramirez-Martinez, 273 F.3d 903, 910 (9th Cir. 2001), overruled on other grounds by United States v. Lopez, 484 F.3d 1186 (9th Cir. 2007) (en banc), or it could have found those strikes forfeited as a consequence of the Batson violation, see Luciano, 860 N.Y.S.2d 452, 890 N.E.2d at 218; Peetz v. State, 180 S.W.3d 755, 760-61 (Tex. App. 2005). If the latter, the court also could have granted Urrea additional peremptory challenges in its discretion. Cf. Chin, 771 N.Y.S.2d at 159; Hill, 727 A.2d 678, ¶ 15.
¶43 Instead of employing any of these permissible alternatives,14 the trial court merely left in place the state’s three valid peremptory challenges and Urrea’s six peremptory challenges, which were all made before the Batson issue had ever been raised. The practical effect of the ruling was to deny Urrea the full benefit and use of his peremptory challenges. This was an error of law and an abuse of discretion. See State v. Wall, 212 Ariz. 1, ¶ 12, 126 P.3d 148, 150 (2006) (error of law committed in reaching discretionary conclusion may constitute abuse of discretion).
¶44 In announcing its ruling, the trial court stated, “we’re running out of time” and “[w]e can’t just sit here and talk about it for two days.” Although the court’s frustration with the lack of Arizona case law guidance was understandable, simply truncating the proceeding with an inadequate remedy was not sufficient, particularly where it was simple and efficient to permit another round of peremptory challenges. The original challenges took the attorneys no more than eighty-one minutes including their lunch break. A second round would have taken half that time and would not have inconvenienced the jury panel, which was on break. See also Andrews, 78 A.3d at 984 (“The remedy or remedies selected to redress a Batson ... violation must never be informed solely by the desire to expedite a trial.”).
*531¶45 The question becomes whether this court should employ structural error review or trial error review to a court’s failure to remedy a Batson violation adequately. See generally Henderson, 210 Ariz. 561, ¶ 12, 115 P.3d at 605-06 (distinguishing structural error and trial error). “[T]he exercise of peremptory strikes ‘is considered one of the accused’s most important rights,’ ” and it is substantial, not merely procedural or technical.15 State ex rel. Romley v. Superior Court, 181 Ariz. 271, 274, 889 P.2d 629, 632 (App. 1995), quoting Brian J. Serr & Mark Maney, Racism, Peremptory Challenges, and the Democratic Jury: The Jurisprudence of a Delicate Balance, 79 J. Crim. L. & Criminology 1,11 (1988). Our supreme court has even described the right as “absolute.” State v. Thompson, 68 Ariz, 386, 389-90, 206 P.2d 1037, 1039-40 (1949).16 That court has also cautioned against overreliance on trial error review in the Rule 18.5 context and has specifically expressed its concern that application of trial error review could “justify ... impaneling a jury from which minorities were excluded.” State v. Anderson, 197 Ariz. 314, ¶ 22, 4 P.3d 369, 378-79 (2000). Notably, in Anderson the court cited Arizona v. Fulminante, 499 U.S. 279, 309-10, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991), in which the United States Supreme Court held that “unlawful exclusion of members of the defendant’s race from a grand jury” is structural error. Anderson, 197 Ariz. 314, ¶ 22, 4 P.3d at 378-79; see also Batson, 476 U.S. at 84 n.3, 106 S.Ct. 1712 (noting basic principles prohibiting racial discrimination essentially identical as to grand juries and petit juries). To apply harmless error review to an unreme-died Batson violation would effectively perpetuate the wrongs addressed in Anderson. For these reasons, I would hold that failure to remedy a Batson violation in accordance with Rule 18.5(g) constitutes structural error requiring reversal. See, e.g., Tankleff, 135 F.3d at 248; McFerron, 163 F.3d at 955-56 (collecting cases “resoundingly rejecting]” harmless error review of Batson errors); Ruiz v. Comm’r of Corr., 156 Conn.App. 321, 113 A.3d 485, 493 n.6 (2015).
¶ 46 The majority’s reliance on Martinez-Salazar, Ross, and Hickman for the proposition that harmless error review applies is misplaced. In each of those cases, the defendant used a peremptory challenge to strike a juror whom the court should have dismissed for cause. Martinez-Salazar, 528 U.S. at 308-09, 120 S.Ct. 774; Ross, 487 U.S. at 83, 108 S.Ct. 2273; Hickman, 205 Ariz. 192, ¶ 3, 68 P.3d at 419. In such a situation, only the defendant’s rights are at stake, and as long as the jury ultimately impaneled is fair and impartial, the defendant is not prejudiced. See Hickman, 205 Ariz. 192, ¶ 28, 68 P.3d at 424. But unlike those cases, Batson is about more than just ensuring a fair trial for a defendant. See Powers, 499 U.S. at 406-07, 111 S.Ct. 1364 (Batson serves multiple ends, only one of which is to protect defendant from discrimination). It is also about safeguarding participatory democracy and the equal protection rights of venirepersons.17 See J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 142 n.13, 114 S.Ct. 1419, 128 L.Ed.2d 89 *532(1994) (“the right to nondiscriminatory jury selection procedures belongs to the potential jurors, as well as to the litigants”). Uncured Batson violations undermine the integrity of the judicial system by telling citizens they can be denied the right to sit on juries because of the color of their skin, their ethnicity, or their gender. See id at 140-42 & n.13, 114 S.Ct. 1419 (discriminatory jury selection procedures erode public confidence in trial fairness and send message to all in courtroom and beyond “that certain individuals, for no reason other than gender [or race], are presumed unqualified by state actors to decide important questions upon which reasonable persons could disagree”). If our citizens do not believe that courts and attorneys can fairly seat them as jurors, it will negatively affect the truth-finding process of jurors actually seated. See id (discriminatory use of peremptory challenges harms litigants “by the risk that the prejudice that motivated the discriminatory selection of the jury will infect the entire proceedings”); see also Anderson, 197 Ariz. 314, ¶ 22, 4 P.3d at 378-79, quoting Fulminante, 499 U.S. at 309-10, 111 S.Ct. 1246 (“[E]rrors that create ‘defects ... in the trial mechanism’ itself affect the ‘entire conduct of the trial from beginning to end,’ damage ‘the framework within which the trial proceeds,’ and are therefore not subject to harmless error analysis.”). The majority recognizes the equal protection rights of jurors wrongfully excluded based on race, yet ultimately does not afford them a means to remedy those rights.18
¶ 47 Even assuming for the sake of argument that a Batson violation constitutes technical error, which would not require reversal in the absence of prejudice to the defendant, the error was not harmless here. The practical result of the trial court’s incomplete remedy was that improperly struck juror O.C. did not serve on the jury. By merely striking the bottom three names from a list that included the reinstated jurors, rather than ordering that the improperly struck jurors serve on the jury and then reinitiating the Rule 18.5(g) procedure, the court effectively ratified one of the prosecutor’s unconstitutional strikes.
¶ 48 Accordingly, I would reverse and remand for a new trial.19 Cf. State v. Boston, 170 Ariz. 315, 317-18, 823 P.2d 1323, 1325-26 (App. 1991) (reversing conviction and remanding for new trial where jury had been selected in violation of Batson), I respectfully dissent,

. A non-capital criminal case in which the sentence authorized by law is less than thirty years requires a jury of eight, and typically, as here, the court will qualify one alternate juror as well for a total of nine. See A.R.S, § 21—102(A)—(B); Ariz. R, Crim. P. 18.1(a), 18.2, 18.4(c)(l)(ii), 18.5(b), (h).


. A Batson violation necessarily includes a finding of discriminatory intent. Hernandez v. New York, 500 U.S. 352, 359-60, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991) ("Unless a discriminatory intent is inherent in the prosecutor’s explanation, the reason [for a peremptory strike] will be deemed race neutral."). Therefore, I cannot agree with the majority’s conclusion that there was a "lack of any misconduct by the state” and the situation was not ’’serious[]” enough to warrant a robust remedy. The arguably inconsistent statement by the trial court regarding the prosecutor does not obviate the trial court's finding of a Batson violation, which requires discriminatory intent.


. However, reinstatement may not always be possible. See, e.g., Chin, 771 N.Y.S.2d at 159 (reinstatement not feasible because improperly struck juror already released from service); State v. Walker, 154 Wis.2d 158, 453 N.W.2d 127, 135 n.12 (1990) (in jury box system, where prospective jurors are seated, examined, and publicly challenged or accepted one at a time, reinstatement could cause juror bias against attorney who made improper strike), abrogated on other grounds by State v. Felix, 339 Wis.2d 670, 811 N.W.2d 775 (2012).


. The majority indicates that the nature of remedy must be matched against the severity of the violation, citing Milliken, 433 U.S. at 279-80, 97 S.Ct. 2749, and Willis, 118 Cal.Rptr.2d 301, 43 P.3d at 134-35. These cases are not on point. Milliken involved the propriety of the equitable remedy of remedial education in the context of a school desegregation case involving the Detroit school system. 433 U.S. at 269, 279, 97 S.Ct. 2749. Willis concerned the offensive use of multiple, continuous Batson violations to force a mistrial under California’s then-absolute rule requiring a mistrial. 118 Cal.Rptr.2d 301, 43 P.3d at 133-37. Neither case supports the proposition that Batson violations are weighed for severity before deciding the appropriate remedy.


.The practice of peremptory challenges is not without its critics. See, e.g., State v. Medina, 172 Ariz. 287, 290, 836 P.2d 997, 1000 (App. 1992) (many based on "ugly generalizations”); Vivien Toomey Montz & Craig Lee Montz, The Peremptory Challenge: Should It Still Exist? An Examination of Federal and Florida Law, 54 U. Miami L. Rev. 451, 481-86 (2000) (empirical evidence suggests attorneys "generally unsuccessful in reliably predicting jurors' tendencies"); Morris B. Hoffman, Peremptory Challenges Should Be Abolished: A Trial Judge’s Perspective, 64 U. Chi. L. Rev. 809, 871 (1997) (dubious theories underlying exercise of peremptory challenges are "[a]t worst ... our old friends racism, sexism, and class hatred all dressed up in twentieth century psychobabble” even after Batson, and "[a]t best, they are animus-free nonsense, but nonsense nonetheless”). But unless and until our supreme court prohibits peremptory challenges, we are required to treat them as a substantial right that cannot be abrogated without justification.


. The majority suggests Thompson is no longer authoritative because it cited a treatise since changed, but does not contend it has been abrogated or overruled. See also Hickman, 205 Ariz. 192, ¶ 26, 68 P.3d at 424 (distinguishing Thompson rather than undermining it), "We are constrained by decisions of the Arizona Supreme Court and may not overrule, modify, or disregard them.” Craven v. Huppenthal, 236 Ariz. 217, ¶ 13, 338 P.3d 324, 327 (App. 2014).


. Although the majority is correct that peremptory challenges are not of a constitutional dimension, Batson, of course, is. Batson, 476 U.S. at 89, 106 S.Ct. 1712, citing U.S. Const. amend. XIV,§ 1.


. The majority is correct that Urrea had no right to a particular jury, Morris, 215 Ariz. 324, ¶ 40, 160 P.3d at 213, but that observation does not address or obviate the rights of citizens "not to be excluded from [a particular petit jury] on account of race,” Powers, 499 U.S, at 409, 111 S.Ct. 1364, as happened here,


. Because the suppression and profile testimony issues would be likely to recur on remand, I would address those issues and reach the same conclusions as my colleagues. See State v. May, 210 Ariz. 452, ¶ 1, 112 P.3d 39, 40 (App. 2005).